UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
CHLOE COSCARELLI et al.,                                               :
                                                                       :
                                    Plaintiffs,                        :   18-CV-5943 (JMF)
                                                                       :
                  -v-                                                  :        ORDER
                                                                       :
ESQUARED HOSPITALITY LLC et al.,                                       :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        The default judgment hearing scheduled for June 24, 2021, at 4:00 p.m. will be held
remotely by teleconference. No later than June 24, 2021, at 9:00 a.m., counsel shall send a joint
email to the Court with the names and telephone numbers of those who will have speaking roles
at the conference, and the Court will provide call-in information to those counsel. Counsel for
Bain Capital Double Impact Fund LP and BCIP Double Impact Associates, LP are invited
to participate, and thus should be included in counsel’s joint email to the Court. All others —
counsel who will not have speaking roles and members of the public — may listen to the
conference by calling the Court’s dedicated conference call line at (888) 363-4749 and using
access code 542-1540 followed by the pound (#) key. The Court notes that it has another
proceeding scheduled immediately before the hearing on the same public line, so if non-speaking
counsel or members of the public call in early, they should be prepared to stand by until the other
proceeding concludes (and dial back in if the line is inadvertently disconnected at the conclusion
of the first proceeding). The parties are reminded to follow the procedures for teleconferences
described in the Court’s Emergency Individual Rules and Practices in Light of COVID-19,
which are available at https://nysd.uscourts.gov/hon-jesse-m-furman.

        At the hearing, counsel should be prepared to address:

    •   Whether Plaintiffs will argue that any default judgment against BC Hospitality Group
        LLC has preclusive effect in the related case, 21-CV-4159;

    •   The impact, if any, of any default judgment against BC Hospitality Group LLC on the
        issues with respect to which the Court reserved judgment in its Opinion and Order
        confirming portions of the arbitration awards, Coscarelli v. ESquared Hosp. LLC, No.
        18-CV-5943 (JMF), 2021 WL 293163 (S.D.N.Y. Jan. 28, 2021) (ECF No. 256); and

    •   The current scope of the Frow doctrine and its relevance, if any, to Plaintiffs’ motion for
        default judgment, see, e.g., Int’l Controls Corp. v. Vesco, 535 F.2d 742, 746 (2d Cir.
        1976) (“We think it is most unlikely that Frow retains any force subsequent to the
      adoption of Rule 54(b). In any event, at most, Frow controls in situations where the
      liability of one defendant necessarily depends upon the liability of the others.”); 10A
      Wright & Miller, Fed. Prac. & Proc. § 2690 (4th ed.) (“[T]he Frow principle is designed
      to apply only when it is necessary that the relief against the defendants be consistent. If
      that is not the case, then a default against one defendant may stand, even though the
      remaining defendants are found not liable.”).

      The Clerk of Court is directed to docket this Order in both 18-CV-5943 and 21-CV-4159.

      SO ORDERED.

Dated: June 23, 2021                               __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                          United States District Judge




                                               2
